                                            Case 3:20-cv-04617-SI Document 21 Filed 10/05/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JUUL LABS INC.,                                  Case No. 20-cv-04617-SI
                                                                                          AND ALL RELATED CASES
                                   8                    Plaintiff,
                                                                                          ORDER GRANTING MOTION TO
                                   9             v.                                       CONTINUE CASE MANAGEMENT
                                                                                          CONFERENCE AND RESCHEDULING
                                  10     GUANGDONG CELLULAR WORKSHOP                      CONFERENCE TO JANUARY 15, 2021
                                         ELECTRONIC TECHNOLOGY CO.,                       AT 2:30 PM
                                  11     LTD.,
                                                                                          Re: Dkt. No. 20
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13
                                              Plaintiff has requested a continuance of the initial case management conference scheduled
                                  14
                                       in this case and the related cases due to difficulties serving the foreign defendants. The Court
                                  15
                                       GRANTS the request for a continuance and reschedules the initial case management conference to
                                  16
                                       January 15, 2021. Plaintiff shall file a status report with this Court immediately after plaintiff
                                  17
                                       establishes contact with each of the defendants.
                                  18
                                  19
                                              IT IS SO ORDERED.
                                  20

                                  21
                                       Dated: October 5, 2020                       ______________________________________
                                  22                                                  SUSAN ILLSTON
                                                                                      United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
